Citation Nr: 1601083	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO.  10-31 573A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for squamous cell carcinoma of the floor of the mouth.

2.  Entitlement to attorney fees for a grant of an increased disability evaluation from 10 percent to 70 percent for a service connected mood disorder.

3.  Entitlement to an initial disability evaluation in excess of 10 percent for a mood disorder prior to April 17, 2013, and in excess of 70 percent thereafter.

4.  Entitlement to a disability evaluation in excess of 40 percent for bilateral hearing prior to February 11, 2012, and in excess of 50 percent thereafter.  

5.  Entitlement to a disability evaluation in excess of 10 percent for tinnitus.

6.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Esq.


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1977 to February 1978. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from September 2008, February 2010, August 2013, and March 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In his substantive appeals, the Veteran requested a videoconference hearing before a member of the Board, but withdrew his request in July 2015.

The issues of entitlement to higher disability evaluations for bilateral hearing loss and tinnitus, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's squamous cell carcinoma of the floor of the mouth did not have onset in service or within one year of service and was not caused or permanently aggravated by his active military service.

2.  A September 2008 RO decision granted entitlement to service connection for depression and assigned an in initial 10 percent disability evaluation; the Veteran appealed the initial disability evaluation in a November 2008 notice of disagreement.  In a July 2013 decision, the RO increased the disability evaluation for the Veteran's service connected mood disorder to 70 percent.  

3.  The Veteran and his attorney submitted a power of attorney and a written fee agreement in November 2008.  

4.  The Veteran's service-connected mood disorder is best described as causing occupation and social impairment, with deficiencies in most areas.   

5.  The Veteran has been unable to maintain or follow a substantial occupation since March 4, 2008.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for squamous cell carcinoma of the floor of the mouth have not been met.  38 U.S.C.A. §§ 101, 111o, 1112 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  The criteria for entitlement to attorney fees for a grant of an increased disability evaluation from 10 percent to 70 percent for a service connected mood disorder have been met.  38 U.S.C.A. § 5904 (West 2014); 38 C.F.R. §§ 14.636(c), 20.201 (2015).

3.  The criteria for entitlement to an initial rating of 70 percent for service-connected mood disorder have been met, since March 4, 2008.  38 C.F.R. § 4.130 (2015).

4.  The criteria for entitlement to a TDIU have been met from March 4, 2008.  38 C.F.R. § 4.16




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

The Veteran is seeking entitlement to service connection for squamous cell carcinoma of the roof of the mouth.  

The Veteran's service treatment records are negative for any diagnosis of the squamous cell carcinoma, and there is no evidence that the condition developed within one year of service.  While the Veteran's VA outpatient treatment records show that he was diagnosed with squamous cell carcinoma of the floor of the mouth in March 2013, decades after separation from service, there is no evidence that this condition is related to the Veteran's active military service.  In his notice of disagreement, substantive appeal, and appellate brief, neither the Veteran nor his representative offers any argument as to how his claimed squamous cell carcinoma is related to service.  Absent any credible evidence showing that the Veteran's squamous cell carcinoma of the floor of the mouth had onset in service or one year of service or was caused by his active military service, the Board finds no basis to grant entitlement to service connection and the Veteran's claim is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).

Attorney Fees

The Veteran's attorney is also seeking entitlement to a fee for the grant of an increased disability evaluation from 10 percent to 70 percent for a service connected mood disorder.

Regarding circumstances in which attorney fees may be charged, attorneys may charge claimants and appellants for representation before VA provided that: after an agency of original jurisdiction has issued a decision on a claim or claims, including any claim to reopen under 38 C.F.R. § 3.156 or for an increase in rate of a benefit; a notice of disagreement has been filed with respect to that decision on or after June 20, 2007; and the attorney has complied with the power of attorney requirements in 38 C.F.R. § 14.631 and the fee agreement requirements in 38 C.F.R. § 14.636(g).  See 38 C.F.R. § 14.636(c)(1). 

In cases where a notice of disagreement was filed on or before June 19, 2007, attorneys may charge fees only for services provided after both of the following conditions have been met: (i) a final decision was promulgated by the Board with respect to the issue, or issues, involved in the appeal; and, (ii) the attorney was retained not later than one year following the date that the decision by the Board was promulgated.  See 38 C.F.R. § 14.636(c)(2).

Here, the Veteran's attorney is seeking entitlement to attorney fees for a grant of an increased disability evaluation from 10 percent to 70 percent for a service connected mood disorder.

A September 2008 RO decision granted entitlement to service connection for depression and assigned an in initial 10 percent disability evaluation; the Veteran appealed the initial disability evaluation in a November 2008 notice of disagreement, requesting a higher disability evaluation.  At that time, the Veteran and his attorney also submitted a power of attorney document designating the attorney to act on the Veteran's behalf in all matters before VA and a written fee agreement.  The RO has not identified any deficiencies in either the power of attorney or written fee agreement.  In a July 2013 decision, the RO increased the disability evaluation of the Veteran's service connected mood disorder from 10 percent to 70 percent.  The Veteran's representative has asserted that he is entitled to fees related to this favorable decision.  

As the agency of original jurisdiction has issued a decision on a claim; a notice of disagreement has been filed with respect to that decision on or after June 20, 2007; and the attorney has complied with the power of attorney requirements in 38 C.F.R. § 14.631 and the fee agreement requirements in 38 C.F.R. § 14.636(g), the Board finds that the Veteran's attorney may charge a fee related to the July 2013 RO decision that granted an increased disability evaluation from 10 percent to 70 percent for the Veteran's service connected mood disorder.  See 38 C.F.R. § 14.636(c)(1). 

Increased rating for mood disorder and TDIU

The Veteran's mood disorder is currently evaluated as 10 percent disabling prior to April 17, 2013, and 70 percent thereafter.  However, the Board finds that the Veteran's mood disorder is best approximated by a 70 percent rating since the date of service connection.  A 70 percent rating is prescribed when there is evidence of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships. Id.  Here, the Veteran has exhibited numerous symptoms as listed above throughout the appeal period.  

Thus, the medical evidence, combined with the Veteran's subjective reports of his symptoms, indicated that his PTSD caused occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood. The Board finds the Veteran's symptoms of his PTSD warrant a 70 percent disability evaluation, but no greater, for the entire appeal period. 38 C.F.R. § 4.13, DC 9411. In this regard, the Board notes that the Veteran had disturbances of motivation and mood, sleep problems, flattened affect, irritability problems, an inability to interact well with others, difficulty in adapting to stressful circumstances, including in a work-like setting, and an inability to establish and maintain effective relationships, as well as suicidal ideation and occasional hospitalizations.  

The next higher, 100 percent rating, is, however, not demonstrated by the evidence of record, as the Veteran's PTSD is not manifested by total occupational and social impairment, due to such symptoms as: gross impairment of thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; disorientation to time or place; and, memory loss for names of close relatives, own occupation, or own name. Id.  Although some symptoms are quite serious, such as his hallucinations, the Board finds that the overall effect upon the Veteran is not that of total occupational and social impairment.  The April 2013 VA examiner noted that:

SINCE INITIAL C&P EXAM IN 9/2008, VETERAN MOVED FRO MMIAMI TO PUERTO RICO IN 2011, LIVES ALONE, HAS FAIR RAPPORT WITH HIS 2 OLDEST CHILDREN, SEES HIS ONLY LIVING SIBLING A SISTER WHO IS BED RIDDEN WITH EPILEPSY, HAS A FEW PEOPLE HE IS FRIENDLY WITH IN PUERTO RICO AND MAINTAINS PHONE CONTACT WITH A GOOD FRIEND IN MIAMI, SPENDS TIME WITH HIS PETS, VISITING SISTER, SEES A NEPHEWS SON AT TIMES, AND WATCHES TV AND LISTENS TO MUSIC AS THIS HELPS BLUNT THE TINNITUS, SPENDS TIME ON COMPUTER, GOES FOR WALKS.

Therefore, given the rapport with his children and visits with his sister, along with having friends in Puerto Rico and Miami, as well as seeing a nephew, the Veteran does not more nearly approximate the standard for total social impairment and a 100 percent rating is not warranted.  

TDIU

The Board finds that in this case, a rather complex factual case, TDIU is best characterized as one where expert vocational evidence is decisive.  A July 2015 report from vocational specialist J.S., supports a finding of inability to maintain or follow a substantial occupation since March 4, 2008.  It is detailed and contains a rationale as to why all of his service-connected disabilities, considered together, render the Veteran unable to perform any type of substantial gainful occupation since March 2008.  Therefore, the Board finds this opinion probative and the best evidence related to the issue.  Accordingly, a TDIU is warranted from March 4, 2008.

Extraschedular

In evaluating the Veteran's claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Board observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations (although there have been occasional hospitalizations) for his disabilities.  In addition, there is no persuasive evidence in the record to indicate that the service-connected disabilities on appeal would cause any impairment, such as "marked interference" with employment over and above that which is already contemplated in the assigned schedular ratings.  38 U.S.C.A. § 1155 (West 2014) (Disability evaluations are determined by the application of a schedule of ratings, which is based on average industrial impairment).  This is particularly true given the grant of a TDIU rating.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria, particular as TDIU is now warranted.  


The Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2014).  Here, the Veteran was provided with the relevant notice and information prior to the initial adjudication of his claims.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, SSA records, and identified private treatment records have been obtained and associated with the claims file.  

However, the Veteran was not provided a VA examination.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.  Here, the only evidence that the Veteran's squamous cell carcinoma of the roof of the mouth is related to his military service is his own unsupported lay statements.  Accordingly, the Board finds that referral for a VA medical examination is not warranted.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).


ORDER

Entitlement to service connection for squamous cell carcinoma of the roof of the mouth is denied.

Entitlement to attorney fees for a grant of an increased disability evaluation from 10 percent to 70 percent for a service connected mood disorder is granted.

Entitlement to a 70 percent rating for a mood disorder, from March 4, 2008, is granted.  

Entitlement to a TDIU as of March 4, 2008, is granted.  


REMAND

The Veteran is seeking entitlement to increased disability evaluations for his service connected bilateral hearing loss and tinnitus.  

The Veteran was last afforded a VA examination of his bilateral hearing loss in February 2012, and has continued to assert that his condition is more severe than currently rated.  Where the record does not adequately reveal the current state of that disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991).  An examination too remote for rating purposes cannot be considered "contemporaneous."  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  Additionally, VA generally has a duty to provide additional examination when the claimant alleges that the disability in question has undergone an increase in severity since the time of the last examination.  VAOPGCPREC 11-95 (Apr. 7, 1995).  Accordingly, on remand, the Veteran should be afforded new VA examinations of his bilateral hearing loss.  

The Veteran is presently assigned the maximum schedular rating for his service connected tinnitus, but the Board finds that referral for extraschedular evaluation is required.

To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R.  § 3.321(b)(1) (2015).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  

In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, it is not clear that the schedular evaluation contemplates the Veteran's level of disability and symptomatology.  The Veteran has complained that his tinnitus causes him pain and dizziness.  The record does reflect that the Veteran has a history of Meniere's disease, which could account from these symptoms, but the etiology of the Veteran's symptoms is unclear from the record and the Veteran has alleged that they are related to his tinnitus.  Additionally, the Veteran has claimed that he was no longer able to work because of his tinnitus.  Again, the Board notes that there is conflicting medical evidence regarding whether the Veteran's tinnitus actually prevents him from maintaining substantially gainful employment.  However, if the evidence is interpreted in the manner most favorable to the Veteran, the Board finds the matter should at least be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether justice requires assignment of an extraschedular rating.  

Accordingly, the case is REMANDED for the following action:

1. Associate all current VA outpatient treatment records with the Veteran's claims folders.  

2. Once this is done, the RO should schedule the Veteran for new VA examinations of his service-connected and bilateral hearing loss.  The examiner should note any functional impairment caused by the Veteran's disabilities, including a full description of the effects of his disability upon his ordinary activities and his occupational functioning, if any.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

3. The Under Secretary for Benefits or the Director of the Compensation and Pension Service should determine whether justice requires assignment of an extraschedular rating for the Veteran's service connected tinnitus.  

4. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


